              Case 1:18-cv-02478 Document 1 Filed 10/26/18 Page 1 of 8



    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA


MICHELLE A. VICTOR,                                )
                                                   )
	     	     Plaintiff,	 	         																	)
                                                   )
                                                   ) Case No. ___________________
                                                   )
CSRA, INC.                                         )
            Defendant.                             )
_____________________________________ )
	
	     	     	       	   									 					COMPLAINT
                                 (Jury Trial Demanded)

        COMES NOW Plaintiff Michelle Victor (hereinafter “Plaintiff”), by and through her

attorney of record, and files this her Complaint for damages against Defendant CSRA Inc.

(hereinafter “Defendant CSRA”) and for cause would show unto the Court the following:

                                             PARTIES

     1. Plaintiff is an adult resident citizen of Virginia, residing at 1870 Kirby Road, McLean,

        VA 22101.

     2. Defendant CSRA Inc. is a nonexempt government contractor in the State of Virginia and

        is engaged in the business of providing information technology services to U.S.

        government clients in national security, civil government, and health care and public

        health. Defendant is located at 3170 Fairview Park, Falls Church, VA, 22042.

     3. At all times relevant to this action, CSRA was and is an employer as defined under Title

        VII, 42 U.S.C. § 2000e(b).

     4. At all times relevant to this action, Plaintiff was an “employee” under 42 U.S.C. §

        2000e(f) Title VII.




	                                                1
             Case 1:18-cv-02478 Document 1 Filed 10/26/18 Page 2 of 8



                                    JURISDICTION AND VENUE

    5. This action is being brought pursuant to 28 U.S.C. Section 1331, 28 U.S.C. Section

       1343(a)(3) and 42 U.S.C. Section 1983 and includes any and all federal law claims plead

       herein for which jurisdiction and venue is attached.

    6. Venue is proper in this district, pursuant to 28 U.S.C. Section 1391 because Defendant

       CSRA is located in the district and a substantial part of the events and omissions giving

       rise to this claim occurred in this judicial district.

                                                 FACTS

    7. On August 12, 2015, Plaintiff, a disabled, Hispanic Marine veteran, began her

       employment as a Senior Professional Database Engineer with CSC Inc.

    8. Between August 12, 2015 and August 30, 2015, CSC Inc. merged to become CSRA Inc.

       After evaluation of Plaintiff’s qualifications and a formal interview, Defendant CSRA

       reclassified Plaintiff’s position to Principal Database Architect on August 30, 2015.

    9. However, Plaintiff was hired at a lower starting salary for the senior position of Principal

       Database Architect and she was not afforded overtime pay for late hours worked.

    10. During her time at CSRA, Plaintiff was discriminated against based on her gender, race,

       color, national origin, veteran status, and her disability by Senior Manager, Tim Johnson.

    11. Johnson often flew into fits of rage at Plaintiff creating a hostile and combative work

       environment.

    12. Johnson openly belittled Plaintiff and her qualifications in front of other management and

       employees, often referring to her as his “single point of failure.”

    13. Johnson also made sexual comments about Plaintiff to Program Manager, Warren

       Stewart.




	                                                  2
             Case 1:18-cv-02478 Document 1 Filed 10/26/18 Page 3 of 8



    14. Johnson’s rage became worse after Plaintiff refused to falsify information for an

       upcoming Certification and Accreditation.

    15. Johnson imposed aggressively higher standards for Plaintiff and other Marine veterans

       because, according to him, Marines are supposed to go above and beyond the call of duty

       naturally.

    16. After Plaintiff fell ill, Johnson constantly demanded a doctor’s note identifying illnesses

       and diagnoses from Plaintiff.

    17. Johnson released Plaintiff’s personal health information to a government client, US Navy

       PEO Aircraft Carriers.

    18. It wasn’t until after July 21, 2016, when Plaintiff filed a formal ethics and employee

       relations complaint against Johnson, that Johnson stopped demanding disability

       paperwork from Plaintiff.

    19. Plaintiff has multiple disabilities, including degenerative joint disease and gout, which

       limits her mobility. Around October or November 2016, with permission from Program

       Manager Warren Stewart, Plaintiff began teleworking from home as a result of these

       disabilities and the long hours she had to work.

    20. On September 9, 2016, Plaintiff’s physician faxed her telework accommodation

       documentation, but three days later, on September 12, 2016, Plaintiff was terminated

       during a meeting with Johnson.

                              ADMINISTRATIVE PROCEDURE

    21. On July 10, 2017, Plaintiff filed a complaint of discrimination, satisfying the

       requirements of 42 U.S.C. Section 2000(e) with the U.S. Department of Labor, Office of




	                                               3
              Case 1:18-cv-02478 Document 1 Filed 10/26/18 Page 4 of 8



       Federal Contract Compliance Programs (OFCCP). Such complaint was filed within one

       hundred and eighty (180) days after the last unlawful employment practice occurred.

    22. The OFCCP conducted an investigation regarding the allegations of discrimination on

       September 01, 2017. The OFCCP investigation found “insufficient evidence that the

       contractor violated its obligations under the nondiscrimination and affirmative action

       provisions of EO 11246, VEVRAA, and Section 503, or under the non discrimination

       provisions of Title VII and the ADA.”

    23. The Complaint is being filed within ninety (90) days of the Plaintiff’s receipt of the

       Notice of Right to Sue. Plaintiff has complied with all statutory and administrative

       prerequisite to filing suit.

                                        CAUSES OF ACTION

                                            COUNT I
                                      RACE DISCRIMINATION

    24. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out herein in full.

    25. Plaintiff is a member of a protected class who was terminated because of her race in

       violation of Title VII of the Civil Rights Act of 1964.

    26. The acts and volitions of Defendant resulted in a knowing, willful, and intentional

       violation of Plaintiff’s rights guaranteed under Title VII of the Civil Rights Act of 1964.

       Such unlawful employment practices violate 42 U.S.C. Section 2000e-3.

    27. As a direct and proximate result of Defendant’s unlawful and discriminatory conduct

       toward Plaintiff, Plaintiff has lost wages and benefits and sustained other pecuniary loss.

    28. Defendant’s discriminatory practices, contempt, and disdain have been demeaning to

       Plaintiff and have caused her to suffer deep pain, humiliation, anxiety, and emotional

       distress.



	                                                  4
              Case 1:18-cv-02478 Document 1 Filed 10/26/18 Page 5 of 8



    29. The unlawful actions of Defendant complained of above were intentional, malicious, and

       taken in reckless disregard of the statutory rights of Plaintiff.

                                          COUNT II
                                     WRONGFUL DISCHARGE

    30. Plaintiff re-alleges all prior paragraphs of the Complaint set out herein in full.

    31. Defendant terminated Plaintiff from her position for unlawful reasons and motivations.

    32. Defendant has no legitimate reason for any such acts.

    33. As a result of Plaintiff’s wrongful termination, she has been left without employment,

       deprived of annual salary, suffered damage to her reputation, and suffered emotional and

       other damages.

                                           COUNT III
                                     DISPARATE TREATMENT

    34. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out in full herein.

    35. Defendant has discriminated against Plaintiff in a manner that constitutes disparate

       treatment by treating Plaintiff differently than other similarly situated employees on

       account of her race, veteran status, and disabilities by terminating her employment, while

       no such similarly situated employees were subjected to such treatment.

    36. The aforementioned acts of Defendant are willful, reckless, and malicious acts of

       unlawful discrimination against Plaintiff because of her race in violations of the

       provisions of Title VII of the Civil Rights Act of 1964, as amended, 42. U.S.C. §2000 et

       seq.

    37. As a result of Defendant’s actions, Plaintiff has suffered emotional distress,

       inconvenience, lost wages and benefits, and other damages.




	                                                  5
              Case 1:18-cv-02478 Document 1 Filed 10/26/18 Page 6 of 8



                              COUNT IV
          CONSTITUTIONAL VIOLATIONS UNDER 42 U.S.C. SECTION 1983

    38. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out herein in full.

    39. Plaintiff was subjected to adverse and hostile employment conditions at CSRA due to the

       actions of Defendant and agents and employees thereof.

    40. Defendant unreasonably terminated Plaintiff from her position for unlawful reasons and

       motivations.

    41. The actions of Defendant violate 42 U.S.C. Section 1983 in violation of Plaintiff’s rights

       secured and guaranteed to her by the 1st and 14th Amendments of the United States

       Constitution. Because of this violation, Plaintiff has been deprived of federal rights under

       the color of state law.

    42. By Defendant’s actions, it shows a direct and casual connection between Plaintiff

       invoking her constitutional rights and the resulting termination by her employer. Such

       unlawful employment practices violate 42 U.S.C. Section 1983, Section 1981, Title VII

       of the Civil Rights Act of 1964, as amended, as well as 42 U.S.C. Section 2000e, et. seq.

                                   COUNT V
              CONSTITUTIONAL VIOLATIONS UNDER 42 U.S.C. SECTION 1981


    43. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out herein in full.

    44. Defendant subjected Plaintiff to an unwelcomed hostile work environment based on her

       race-African American- and sexual orientation, through severe and pervasive actions that

       altered the conditions of her employment, including, but not limited to, subjecting her to

       unwelcomed daily sexual advancements, harassment, and ridicule; subjecting her to

       discrimination; interfering with her work performance; not addressing his complaints

       about discrimination, harassment, and disparate treatment.



	                                                  6
              Case 1:18-cv-02478 Document 1 Filed 10/26/18 Page 7 of 8



    45. Despite Plaintiff’s repeated complaints to supervisors, about this hostile work

       environment, Defendant failed to take any appropriate action to redress the

       discriminatory and hostile work environment conditions imposed on her.

    46. The aforementioned acts of Defendants were willful, reckless, and malicious acts of

       unlawful discrimination against Plaintiff because of her race and have deprived Plaintiff

       the enjoyment of all benefits, privileges, terms, and conditions of his employment

       relationship in violation of 42 U.S.C. § 1981.

    47. By Defendant’ actions, it shows a direct and casual connection between Plaintiff

       invoking her constitutional rights. Such unlawful employment practices violate 42 U.S.C.

       Section 1981, Title VII of the Civil Rights Act of 1964, as amended, as well as 42 U.S.C.

       Section 2000e, et. seq.

                                            DAMAGES

    48. As a consequence of the forgoing misconduct of Defendant, Plaintiff sustained economic

       damages, pain and suffering, great mental stress, depression, insomnia, shock, and

       humiliation.

    49. As a consequence of the forgoing conduct of Defendant, Plaintiff has damages in an

       amount exceeding the jurisdictional requirements of the Court.

                                              RELIEF

    50. Plaintiff requests that the Court issue the following relief:

           a. Enter declaratory relief declaring that Defendant have engaged in sex

               discrimination, race discrimination, retaliation, and constitutional violations under

               42 U.S.C. Section 1983;




	                                                 7
             Case 1:18-cv-02478 Document 1 Filed 10/26/18 Page 8 of 8



           b. Award Plaintiff compensatory and punitive damages for all the mentioned causes

               of action in an amount to be determined by a jury of her peers;

           c. Award Plaintiff attorney’s fees, cost and expenses of litigation; and

           d. Award such other relief to which Plaintiff may be entitled to under law.



       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against

Defendant in an amount exceeding the jurisdictional requirements of this Court, all together with

Court costs, including attorney’s fees, plus pre and post judgment interest, and for any other

relief which this Court deems just and proper.

                              Respectfully submitted, this the 26th day of October 2018.

                                             Michelle A. Victor

                                             __________________________________
                                             CHARLES TUCKER, DC Bar #993515

TUCKER MOORE GROUP, LLP
8181 Professional Place, Suite 117
Hyattsville, Maryland 20785
Charles@tuckerlawgroupllp.com




	                                                8
